            Case 1:18-cv-01620-VM Document 39 Filed 12/02/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.                             No. 1:18-cv-01620 (VM)
SECURITIES LITIGATION
                                                          Class Action
THIS DOCUMENT RELATES TO: ALL CASES



DECLARATION OF JEREMY A. LIEBERMAN IN SUPPORT OF LEAD PLAINTIFF’S
    MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED MOTION FOR
      PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

       I, Jeremy A. Lieberman, declare as follows:

       1.      I am a partner at Pomerantz LLP, court appointed Lead Counsel in the action. I

respectfully submit this declaration in further support of Lead Plaintiff’s December 2, 2019

Unopposed Motion for Preliminary Approval of Class Action Settlement.

       2.      Annexed hereto as Exhibit 1 is a true and correct copy of the Stipulation and

Agreement of Settlement, dated December 2, 2019.

       3.      Annexed hereto as Exhibit 2 is a true and correct copy of the firm resume of

Pomerantz LLP.

       I declare under penalty of perjury under the law of the United States that the foregoing is

true and correct. Executed this 2nd day of December 2019 at New York, New York.

                                                            /s/ Jeremy A. Lieberman
                                                            Jeremy A. Lieberman
